UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                               2/5/2020
 Ryan Jhagroo,

                                Plaintiff,
                                                               1:16-cv-3426 (MKV) (SDA)
                    -against-
                                                               ORDER SCHEDULING
 Officer Brown (John Doe), et al,                              SETTLEMENT CONFERENCE

                                Defendants.



STEWART D. AARON, United States Magistrate Judge:

       A settlement conference is scheduled before Magistrate Judge Stewart Aaron on Monday,

April 8, 2020 at 10:00 a.m. in Courtroom 11C, United States Courthouse, 500 Pearl Street, New

York, NY 10007.

       At this conference, Judge Aaron will act as a mediator, attempting to help the parties

reach agreement on terms of settlement. In addition, the date of this conference may be

changed, if necessary, for any reason.

       Defendants shall comply with the Settlement Conference Procedures for Magistrate

Judge Stewart D. Aaron, available at https://nysd.uscourts.gov/hon-stewart-d-aaron.

       The Clerk of the Court is instructed to mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:        New York, New York
              February 5, 2020

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
